PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,216,106
Issue Date: January 04, 2022
Application No. 16/802,932
Filed: February 27, 2020
For: ELECTRONIC DEVICE

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 22, 2021, to revive the above-identified application.  

A review of the record discloses that a Notice of Allowance and Fee(s) Due was mailed on August 11, 2021, which set a period for reply of three (3) months. No reply having been received, the application was held abandoned on November 13, 2021. The present petition along with payment of the issue fee of $1,200.00 were received on November 22, 2021.  While it is noted that the requirements of 37 CFR 1.137(a) were satisfied in the petition filed November 22, 2021, a decision on the petition was never rendered.  However, the above-identified application was issued into a patent on January 4, 2022.   

Since the record shows that a grantable petition under 37 CFR 1.137(a) was filed on November 22, 2021, the present petition is granted nunc pro tunc.

Telephone inquiries concerning this decision may be directed to Jamice Brantley at (571) 272-3814.



/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions